Citation Nr: 1146979	
Decision Date: 12/23/11    Archive Date: 12/29/11

DOCKET NO.  09-09 593	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico

THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder. 

2.  Entitlement to service connection for irritable bowel syndrome (IBS).

3.  Entitlement to an initial rating higher than 30 percent prior to April 26, 2011, for atherosclerotic heart disease, status post myocardial infarction with coronary artery disease status post coronary artery bypass graft and hypertensive heart disease with left ventricular hypertrophy (a heart condition).

4.  Entitlement to a rating higher than 60 percent for this heart condition since April 26, 2011.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU), including on an extra-schedular basis. 

6.  Entitlement to special monthly compensation (SMC) based on a need for aid and attendance or being housebound. 



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active military service during the Korean Conflict, from September 1950 to October 1953.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the RO in San Juan, Puerto Rico. 

In February 2008, the RO issued a decision denying the Veteran's claims for service connection for Alzheimer's disease, high blood pressure, Parkinson's disease, and prostate cancer.  The RO also denied his claims for a TDIU and SMC, as well as his petition to reopen his previously denied, unappealed, claim for service connection for a heart condition. 

In March 2009, the RO issued another decision also denying the Veteran's claim for service connection for IBS.  As well, the RO denied his petitions to reopen his claims for service connection for posttraumatic stress disorder (PTSD) and a neuropsychiatric disability.  The Board sees that, in asserting his claims for what essentially amounts to psychiatric symptoms, the Veteran has referred to his claimed psychiatric condition in various ways - including neurosis, depression, anxiety disorder, and PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam order), the Court noted that the scope of a mental health disability claim includes any mental disability that reasonably may be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Accordingly, the issue on appeal has been recharacterized to reflect a single claim for service connection for an acquired psychiatric disorder - inclusive of these various diagnoses (neurosis, depression, anxiety disorder, and PTSD).

In March 2009, the RO also issued a decision granting the Veteran's claims for service connection for a heart condition and arterial hypertension, assigning initial disability ratings of 30 and 10 percent, respectively, retroactively effective from July 23, 2006.  He appealed for higher initial ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999) (indicating that when a Veteran appeals an initial rating, VA adjudicators must consider whether to "stage" the rating, meaning assign different ratings at different times since the effective date of the award to compensate him for variances in the severity of his disability).  In that decision, the RO also continued to deny his claims for service connection for Parkinson's disease, prostate cancer, and a cognitive disorder claimed as Alzheimer's disease, as well as his claims for a TDIU and SMC. 

Although pursuant to his request the RO scheduled the Veteran for a hearing at the RO before a Member (Veterans Law Judge) of the Board, the Veteran submitted a statement in December 2009 canceling his hearing request.  38 C.F.R. § 20.704(e) (2011).

In November 2010, the Board advanced the Veteran's appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002). 

In a November 2010 decision, the Board denied the Veteran's claims for service connection for Parkinson's disease, a cognitive disorder, and prostate cancer, denied his claim for an initial rating higher than 10 percent for his arterial hypertension, and reopened his claim for service connection for an acquired psychiatric disorder on the basis of new and material evidence.  But the Board then remanded this claim for an acquired psychiatric disorder for further development, also the claim for IBS, as well as those for a higher rating for the service-connected heart condition, a TDIU and SMC.

In an October 2011 decision, the RO granted a higher 60 percent rating for the service-connected heart condition, effective April 26, 2011.  Thus, the RO has "staged" the rating for this disability pursuant to Fenderson, supra, since up to that point the Veteran had the lesser 30 percent rating.  He has continued to appeal for a higher rating during the immediately preceding period, when he had the lesser 30 percent rating, but he has recently clarified that he is satisfied with this higher 60 percent rating for this disability.  See his recent October 2011 statement in support of claim (on VA Form 21-4138), received in November 2011.  So he is not requesting an even higher rating, meaning a rating higher than 60 percent.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating an increased-rating claim remains in controversy until the Veteran receives the highest possible rating or indicates he is satisfied with the increase in his rating to a certain level).

The issue of entitlement to a TDIU, including on an extra-schedular basis under 38 C.F.R. § 4.16(b), is addressed in the REMAND portion of the decision.  The remand of this claim to the RO will be via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran is a former prisoner of war (POW) who was interned or detained for not less than 30 days.

2.  He does not have a current acquired psychiatric disorder or IBS, however.

3.  Prior to April 26, 2011, his service-connected heart disorder had an estimated workload of no less than 7 METs and left ventricular ejection fraction of no less than 55 percent with dyspnea, fatigue, angina, dizziness, or syncope.

4.  In a recent October 2011 statement, which the Board received in November 2011, so prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal for a rating higher than 60 percent for his 
service-connected heart disability.

5.  His service-connected disabilities are rated as follows:  the heart disorder 
(60-percent disabling), arterial hypertension (10-percent disabling), Trichuris Trichiura (0-percent disabling), and history of amebic dysentery 
(also 0-percent disabling), for a combined rating of 60 percent.

6.  His service-connected disabilities do not render him unable to care for his daily needs without requiring the regular aid and attendance of another person, and he is neither bedridden nor housebound due to these service-connected disabilities.


CONCLUSIONS OF LAW

1.  An acquired psychiatric disorder and IBS were not incurred in or aggravated by his military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2011). 

2.  Prior to April 26, 2011, the criteria were not met for an initial rating higher than 30 percent for the service-connected heart disorder.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.104, Diagnostic Code 7005 (2011).

3.  The criteria are met for withdrawal of the appeal for a rating higher than 60 percent for the service-connected heart disorder since April 26, 2011.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 

4.  The criteria are not met for SMC based on the need for regular aid and attendance or on account of being housebound.  38 U.S.C.A. §§ 1114(l), (s) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.350(b)(3) & (4), 3.352(a) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating these claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 


Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each case, the error was outcome determinative.  In Sanders, the Supreme Court rejected the lower Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) that all VA notice errors are presumptively prejudicial, in part, because it was "complex, rigid, and mandatory."  Id., at 1704.  The Supreme Court rejected the Federal Circuit's analysis because it imposed an unreasonable evidentiary burden on VA to rebut the presumption and because it required VA to demonstrate why the error was harmless, rather than requiring the appellant - as the pleading party, to show the error was harmful.  Id., at 1705-06.  The Supreme Court stated that it had "warned against courts' determining whether an error is harmless through the use of mandatory presumptions and rigid rules rather than case-specific application of judgment, based upon examination of the record."  Id., at 1704-05.  Thus, it is clear from the Supreme Court's analysis that, while the Veterans Court may conclude generally that a specific type of error is more likely to prejudice an appellant, the error nonetheless must be examined in the context of the facts of the particular case.  Id.   

The Veterans Court initially held in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 2009 WL 2835434 (Fed. Cir.), that prejudicial deficiencies in the timing or content of a VCAA notice can be cured by showing the essential fairness of the adjudication will not be affected because:  (1) the defect was cured by actual knowledge on the part of the claimant ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration also should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Veterans Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), that for an increased-compensation claim, 38 U.S.C. § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect that such worsening or increase has on the claimant's employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), the Federal Circuit vacated and remanded important aspects of the Veterans Court's holding in Vazquez-Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, the Federal Circuit concluded that "the notice described in 38 U.S.C. § 5103(a) need not be Veteran specific."  Similarly, "while a Veteran's 'daily life' evidence might in some cases lead to evidence of impairment in earning capacity, the statutory scheme does not require such evidence for proper claim adjudication."  Thus, the Federal Circuit held, "insofar as the notice described by the Veterans Court in Vazquez-Flores requires the VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence, we vacate the judgments."  Vazquez, 2009 WL 2835434, at 10.

It since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, No. 05-0355, 2010 WL 4146124 (Vet. App. Oct. 22, 2010).

In this case, several letters satisfying the notice requirements of § 3.159(b)(1) as concerning these claims were sent to the Veteran in August 2007 (SMC), November 2007 (heart disorder), and October 2008 (IBS and psychiatric disorder), so prior to initially adjudicating these claims in rating decisions in February 2008 and March 2009 and, thus, in the preferred sequence.  The letters informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence.  He also was advised of the downstream disability rating and effective date elements of these claims.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Specifically with regards to the claim for a higher initial rating for a heart disorder, in cases, as here, where the increased-rating claim arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claim since has been granted and he has appealed this "downstream" issue concerning the initial rating assigned for the disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with the appellant, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream element of the claim.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And the Veteran received this required SOC in June 2009, also SSOCs in June 2010 and October 2011 discussing this downstream claim for a higher initial rating, citing the applicable statutes and regulations, and providing reasons and bases for not assigning a higher rating (that is, a rating higher than 30 percent prior to April 26, 2011, and a rating higher than 60 percent since).  He also received additional notice by way of a letter dated in December 2010, while the claim was on remand.

So the Veteran has received all required VCAA notice concerning these claims.  Moreover, he has not alleged any prejudicial error in the content or timing of the notice he received.  As explained in Shinseki v. Sanders, 129 S. Ct. 1696 (2009), he, not VA, has this burden of proof of showing there is a VCAA notice error in timing or content and, moreover, that it is unduly prejudicial - meaning outcome determinative of his claim.  Thus, absent this pleading or showing, the duty to notify has been satisfied. 

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment records (STRs), private medical records, and VA treatment records.  He also had several VA compensation examinations regarding these several claims, including for medical opinions regarding etiology, severity of the service-connected heart condition, and concerning whether he is in need of regular aid and attendance or is housebound.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A; and 38 C.F.R. § 3.159.  The reports of these examinations, and the other evidence in the file, contain the findings needed to properly adjudicate these claims.  So additional examinations or additional medical comment concerning these claims are not needed.  38 C.F.R. § 4.2.  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes the effort to provide an examination for a claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Also see Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (VA's duty to assist includes providing an adequate examination when such an examination is indicated). 

With respect to the claim for a higher rating for the heart disorder, both prior to and since April 26, 2011, only if the record is found to be inadequate or there is suggestion the existing ratings may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examination for the heart disability was in April 2011, so very recently, and, indeed, the results of which were the reason for increasing the rating for this disability from 30 to 60 percent as of the date of that examination.  The mere passage of time since does not, in and of itself, necessitate another examination.  Cf. Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (discussing this in the alternative context of a claim for service connection).  The Board finds that another examination is not needed since there is sufficient evidence, already on file, to fairly decide this claim insofar as assessing the severity of this disability during the only remaining time period at issue - before April 26, 2011 - when he had the lesser 30 percent rating.  As will be explained, he has expressed his satisfaction with the higher 60 percent rating for this heart disability as of April 26, 2011, so there is no remaining case or controversy concerning this aspect of this claim and, thus, no need for reexamination.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).

Also very recently, in October 2011, the Veteran indicated he had no additional information or evidence to submit, so no such evidence is forthcoming.

Thus, as there is no other indication or allegation that relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A. 

In deciding these claims, the Board has reviewed and considered all of the relevant evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

II.  Service Connection

The Veteran contends that his experiences as a POW during the Korean Conflict have led to a psychiatric disorder of some sort and IBS.

As already conceded, there is no disputing he was a POW in Korea from May 1951 to August 1953.  And the atrocities of being held in captivity no doubt have left a lasting impression on him.  But as specifically concerning these claims for a psychiatric disorder and IBS, there is no presumption these conditions are a result or consequence of that POW experience; he still has to establish this cause-and-effect correlation, first by showing he has these conditions, and unfortunately he has not.

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or at least has since filing the claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Psychoses, since considered chronic per se, will be presumed to have been incurred in service if manifested to a compensable degree (of at least 10-percent disabling) within one year after service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder.

With regard to former POWs, 38 C.F.R. § 3.309(c) provides that specific diseases will be service connected if manifest to a degree of disability of 10 percent or more at any time after discharge or release from active military, naval, or air service, even though there is no record of such disease during service, provided the rebuttable presumption provisions of § 3.307 are also satisfied.  These diseases are psychosis, any of the anxiety states, dysthymic disorder (or depressive neurosis), organic residuals of frostbite, if it is determined he Veteran was interned in climatic conditions consistent with the occurrence of frostbite, post-traumatic osteoarthritis, atherosclerotic heart disease or hypertensive vascular disease (including hypertensive heart disease) and their complications (including myocardial infarction, congestive heart failure, arrhythmia), stroke and its complications, and on or after October 10, 2008, osteoporosis, if the Secretary determines that the Veteran has PTSD.  38 C.F.R. § 3.309(c).

Furthermore, if the Veteran:  (i) is a former POW and (ii) was interned or detained for not less than 30 days, certain diseases shall be service connected if manifest to a degree of 10 percent or more at any time after discharge or release from active military, naval, or air service, even though there is no record of such disease during service, provided the rebuttable presumption provisions of § 3.307 are also satisfied. These diseases are avitaminosis, beriberi (including beriberi heart disease), chronic dysentery, helminthiasis, malnutrition (including optic atrophy associated with malnutrition), pellagra, any other nutritional deficiency, IBS, peptic ulcer disease, peripheral neuropathy (except where directly related to infectious causes), and cirrhosis of the liver.  And for all claims that are received by VA on or after September 28, 2009, there is also a presumption of service connection for osteoporosis.  Id.  

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity (permanency) of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).


To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  See also Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).


So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection also is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b) (2011).  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Medical evidence also is generally, though, as mentioned, not always, required to associate the claimed condition with a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 11 Vet. App. 148, 158 (1998); and McQueen v. West, 13 Vet. App. 237 (1999).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

In this particular case at hand, the Veteran's STRs show that on entrance medical examination in August 1950 his abdomen, viscera, and psychiatric system had no specific abnormalities.  On psychiatric evaluation performed in August 1953 after he was released from his POW captivity, it was noted that he had good mental health and morale and had no psychiatric symptoms.  The examiner noted some mild anxiety and self-consciousness, but it was felt to be due to the interview situation.  His attitude and outlook at the then present and future were good and realistic and his plans were well-laid.  No psychiatric disease was found.


On medical examination performed at separation from service in October 1953, the examiner noted the Veteran had been a POW and had dysentery with anorexia and occasional cramps.  His psychiatric and neurological systems were clinically normal, however.

During a November 1953 VA examination, so the following month, the Veteran reported that he had dysentery in the POW camp and had had abdominal pains ever since.  He also reported diarrhea.  He said he did not feel nervous.  On mental status examination, he was not psychotic; he had a mature attractive personality and was intelligent.  His stream of thought, mood, orientation and memory were all normal.  There was no psychotic content, and he was sociable.  The examiner indicated there was no neuropsychiatric disorder present.  On general medical examination, he was diagnosed with amebic dysentery (intestinal amebiasis) and Trichuris trichiura infestation.  A gastrointestinal (GI) series showed no evidence of defect in the esophagus, stomach or duodenum.  A barium enema showed no significant findings throughout the entire colon.

In a May 1954 rating decision, service connection was granted for amebic dysentery and Trichuris trichiura.

At a December 1954 VA examination, the Veteran's only complaint was of a stomach condition.  After a physical examination and laboratory studies, the examiner diagnosed history of intestinal infestation with E. Histolytica and Trichuris trichiura, with no objective evidence of gastrointestinal disease at the time.  The examiner stated that no other conditions were found at that examination.

A January 1955 barium enema showed no significant findings throughout the entire colon.

At an October 1955 VA examination, schistosomiasis was diagnosed.  A barium enema showed no obstruction from anus to cecum.  There was no persistent defect or deformity.  The post-evacuation studies revealed a normal mucosal pattern throughout most of the colon.  The diagnostic impression was no organic disease of the colon.

In a February 1996 statement, the Veteran contended that he had memory problems.

On VA psychiatric examination in May 1996, the Veteran reported that he had worked as a minister of a church and had retired after 23 years.  He had a bachelor's degree in theology.  He denied treatment of any kind for a psychiatric disorder.  After a clinical examination, the examiner found no specific mental disorder.

At a June 1996 VA intestines examination, the examiner noted that the Veteran had amebiasis in 1953, but was treated for this and had not had any further trouble with this parasite.  The examiner observed the Veteran had normal nutrition, no nausea, no diarrhea, and no constipation.  The diagnosis was history of amebiasis in 1953.

By a letter dated in July 2007, a private physician, Dr. M.M.R., indicated that he had treated the Veteran from 1994 to the then present, and that he had coronary artery disease (CAD), [illegible], Parkinson's disease, [illegible], and prostate cancer.  He stated the Veteran had multiple conditions after he was a soldier in the Korean War.  He indicated the Veteran was totally disabled for doing his basic daily life care.  No medical records were included with this letter.

At a January 2008 VA intestines examination, the Veteran reported that after treatment for amebiasis in New York in the 1950s, all of his symptoms disappeared.  He denied diarrhea, gastrointestinal bleeding, intestinal pain, weight loss, fever or liver disease.  He denied any gastrointestinal conditions, but reported constant constipation.  He denied having episodes of abdominal colic, nausea or vomiting, and abdominal distension consistent with partial bowel obstruction.  On examination, his blood pressure was 180/78.  The examiner noted that the Veteran had retired from his job as a pastor.  The diagnosis was amebic dysentery and Trichuriasis, resolved.  The examiner indicated these conditions were inactive.  The examiner indicated the Veteran's unemployability was due to other conditions (i.e., not due to the inactive, resolved amebic dysentery and Trichuriasis).  The Veteran admitted disability due to Parkinson's and cardiac condition.

In a March 2008 notice of disagreement (NOD), the Veteran contended that all of his claimed conditions should be service connected because he is a POW.  He reiterated this assertion in statements dated in May 2008 and July 2008, and in subsequent statements.

At a November 2008 VA psychiatric examination, the Veteran denied a history of past or present psychiatric treatment.  He reported nightmares related to being persecuted by dogs once a week, and "depression" once or twice a week for the past three or four years, since he was diagnosed with Parkinson's disease.  The Axis I diagnoses were mood disorder, depressive type, due to Parkinson's disease, cognitive disorder due to Parkinson's disease.  The examiner stated that both mental conditions are secondary to Parkinson's disease.

At a November 2008 VA intestines examination, the Veteran reported that someone told him about the diagnosis of IBS but that no diagnosis had been made.  He reported "dysentery since military service which resolved long time ago."  He reported occasional constipation but no diarrhea.  A barium enema was performed, which showed no colonic abnormalities.  The examiner concluded there was no medical evidence of IBS, and noted that a barium enema was normal and that no symptoms were present.

At a February 2009 VA neurological examination, the examiner diagnosed Parkinson's disease and indicated the Veteran had mild cognitive impairment, most probably related to his Parkinson's disease.

At a March 2010 VA intestines examination, the Veteran reported weekly constipation and denied diarrhea.  The examiner diagnosed inactive Trichuris trichiura and amebic dysentery and opined this condition had no significant effect on the Veteran's occupational abilities.


At an April 2011 VA intestines examination, the examiner indicated that the claims file was reviewed.  The Veteran complained of constipation for many years.  The examiner indicated there was no evidence of IBS, and noted that, besides chronic constipation, the Veteran denied any additional gastrointestinal symptoms that could be related to the claimed condition.

At a March 2011 VA psychiatric examination, the examiner noted the claims file was reviewed.  The Veteran denied receiving outpatient or inpatient treatment for a psychiatric disorder, and denied current treatment for a psychiatric disorder.  He reported no neuropsychiatric symptoms at the moment.  The examiner indicated there were no PTSD symptoms.  After a thorough examination, the examiner indicated there was no current mental diagnosis found.  The examiner indicated the Veteran had some mild cognitive symptoms most likely related to his chronic neurological disorder (apparently referring to the Parkinson's Disease).  She added that, even though the Veteran reported having traumatic experiences during his military service (presumably while a POW), he did not meet the criteria for a diagnosis of PTSD.  In conclusion, she reiterated that his current mental examination was negative for any mental condition.

Although, as mentioned, the Veteran is a former POW and entitled to presumptive service connection for certain conditions under 38 C.F.R. § 3.309(c), the weight of the evidence does not show he has IBS or a psychiatric disorder of any sort, in spite of those experiences, as required for service connection on either a presumptive or direct basis.

In Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  A "current disability" means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

IBS and psychiatric disorders are not the type of conditions that are readily amenable to lay diagnosis, much less probative comment regarding their etiology.  Rather, there necessarily has to be supporting medical evidence, which in this instance there is not.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease).  The Veteran has been examined numerous times during the many years since his service ended to determine whether he has IBS or a psychiatric disorder - including PTSD, as a result or consequence of his experiences as a POW.  And the examiners have repeatedly determined he does not have either disorder and has not since the filing of these claims.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see, too, McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).  Indeed, the fact that he has not established he has PTSD, in spite of acceptance of his experiences as a POW, means there is no resultant benefit of 38 C.F.R. § 3.304(f)(4) in terms of associating current mental impairment with those experiences in service since he has not shown he has current mental impairment due to PTSD or any other acquired psychiatric disorder (that is, on account of anything other than his Parkinson's Disease).

For all of these reasons and bases, the Board finds the probative, i.e., competent and credible, medical and other evidence of record does not establish the Veteran has IBS or an acquired psychiatric disorder that is attributable to his military service, to include on any presumptive basis related to his POW experiences.  Although he is entitled to the benefit of the doubt where the evidence is in approximate balance, this benefit-of-the-doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against his claims.  38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  See also Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Whether a Higher Rating is Warranted for the Heart Disability 
prior to April 26, 2011

The RO has characterized the service-connected heart disorder as atherosclerotic heart disease, status post myocardial infarction with coronary artery disease status post coronary artery bypass graft and hypertensive heart disease with left ventricular hypertrophy.  As already mentioned, the RO has "staged" the rating for this disability under Fenderson since there is a 30 percent initial rating from July 23, 2006, until the increase to 60 percent as of April 26, 2011. 

The Veteran also has a separate 10 percent rating for his arterial hypertension.

He cannot be twice compensated to the extent these disabilities share common symptoms, else this would violate VA's anti-pyramiding regulation.  See  38 C.F.R. § 4.14.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for the disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 

The disability rating for the service-connected heart disorder is under 38 C.F.R. § 4.104, Diagnostic Code 7005, pertaining to arteriosclerotic heart disease (coronary artery disease).

Under Diagnostic Code 7005, a 30 percent evaluation is warranted for coronary artery disease with a workload of greater than 5 metabolic equivalent tasks (METs) but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  The next higher rating of 60 percent requires more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Finally, a 100 percent rating is warranted for coronary artery disease resulting in chronic congestive heart failure; or workload of 3 METs or less resulting in dyspnea, fatigue, angina, dizziness, or syncope; or left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 , DC 7005 (2011). 

One MET is defined as the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104 , Note (2).

During a June 1996 VA cardiac examination, the Veteran reported that he had first had chest pain of ischemic characteristics approximately 2 years earlier, so in 1994 or thereabouts.  In 1994, he had undergone cardiac catheterization, had had a myocardial infarction (heart attack) and coronary bypass graft surgery.  He related that, since that surgery, he had been symptom-free with no angina or any evidence of congestive heart failure.  On examination, there was a loud S4, no S3, and no murmurs.  The diagnoses were arteriosclerotic heart disease, status post myocardial infarction in 1994, multiple-vessel disease, status post aortocoronary bypass times two, status post complicated angioplasty, and normal sinus rhythm, compensated.

At a February 2009 VA cardiac examination, the claims file was reviewed by the examiner for the pertinent medical and other history.  The Veteran denied chest pain since the surgery and had no other hospitalizations for cardiac disease.  About two months earlier, an electrocardiogram was performed and was reportedly normal.  He took Atenolol and Lotrel daily.  He denied syncope, fatigue, angina, dizziness, and dyspnea.  On examination, S1 and S2 heart sounds were present, rhythm was regular, and murmur was absent.  The examiner indicated that exercise testing was medically contraindicated because the Veteran had difficulty walking due to Parkinson's disease.  The examiner estimated the level of activity resulting in dyspnea, angina, dizziness or syncope as more than 7 up to 10.  The examiner noted the Veteran tolerated slow stair climbing without symptoms.  The examiner indicated the record did not show left ventricle (LV) dysfunction present by LV ejection fraction test, and that chronic congestive heart failure was not present.  There had not been more than one episode of acute congestive heart failure in the past year.  There was no active infection with valvular heart damage.  An exercise test had not been done within the past year.  Testing for LV dysfunction showed the ejection fraction was greater than 50 percent.  A February 2009 electrocardiogram showed normal sinus rhythm with sinus arrhthymia, possible left atrial enlargement and right ventricular conduction delay.  The diagnosis was atherosclerotic heart disease with myocardial infarction 1994/coronary artery disease with coronary artery bypass graft 1994.  There was no occupational effect because the Veteran was not employed, and the problem produced no effect on usual daily activities.

At an April 2010 VA cardiac examination, the claims folder was reviewed by the examiner.  The Veteran reported that since his cardiac intervention in 1994, he had had no episodes of chest pain or angina, and no hospitalization.  He denied dizziness or syncope.  He currently took Atenolol and Lotrel daily.  The examiner indicated the Veteran's heart disorder did not affect his activities of daily living.  On examination, his heart had a regular rate and rhythm, no murmur and no gallop.  There was no evidence of congestive heart failure.  An electrocardiogram showed normal sinus rhythm with sinus arrhythmia.  An echocardiogram showed preserved LV systolic performance, LV ejection fraction of 55 percent, no regional wall motion abnormalities, mild concentric left ventricular hypertrophy, transmitral inflow and TDI pattern suggestive of pseudonormalization, mild to moderate diastolic dysfunction, and normal right ventricular systolic function.  The left atrium was moderately dilated, right atrial size was normal, there was trace mitral regurgitation, mild tricuspid regurgitation, and moderate aortic regurgitation.  The aortic root was of normal size, and there was no pericardial effusion.  The diagnoses were arteriosclerotic heart disease, coronary artery disease status post coronary artery bypass graft in 1994, and arterial hypertension.

During the April 26, 2011 VA cardiac examination, the Veteran complained of dyspnea on exertion on mild-to-moderate efforts, for example when climbing a flight of stairs or walking one to two blocks.  He currently took Atenolol, Lotrel and aspirin daily.  He had no history of congestive heart failure, angina, dizziness or syncope.  He had a history of myocardial infarction in 1994, hypertension, hypertensive heart disease, fatigue, and dyspnea.  Continuous medication was required for his heart disease.  On examination, there was no evidence of congestive heart failure or pulmonary hypertension.  S1 and S2 heart sounds were present.  There were no extra heart sounds, and the heart rhythm was regular.  The examiner indicated the Veteran could not undergo a graded exercise test because of ambulation impairment due to Parkinson's disease.  His estimated METs level was between 3 to 5.  An echocardiogram showed an estimated ejection fraction of 55 percent.  Heart size was normal on echocardiogram.  A March 2011 electrocardiogram showed a normal sinus rhythm.  The diagnosis was coronary artery disease, status post coronary artery bypass graft times four, hypertensive heart disease with left ventricular hypertrophy, and mild to moderate diastolic dysfunction.  The examiner indicated the Veteran's heart disorder had an effect on his daily activities since he complained of chest pain and dyspnea on exertion when climbing a flight of stairs or walking one or two blocks, which impaired his ability to do multiple activities such as exercise, household duties, etc.


This evidence shows the Veteran's heart disorder was not more than 30-percent disabling prior to April 26, 2011.  The 30 percent rating assigned for this initial period at issue contemplates coronary artery disease with a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.104, DC 7005.  To warrant a higher evaluation, there must be more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  Id. 

During this initial period prior to April 26, 2011, the evidence shows the Veteran required continuous medication for treatment of his service-connected heart disorder.  But his estimated workload resulting in dyspnea, fatigue, angina, dizziness, or syncope, was more than 7 up to 10 during his February 2009 VA examination, and it was noted that exercise testing was not performed as it was contraindicated due to his non-service-connected Parkinson's disease.  See 38 C.F.R. § 4.100(b).  The estimated METs is not shown to be less than 5 prior to April 26, 2011.  Furthermore, although he had left ventricular hypertrophy on examination in April 2010, LV systolic performance was preserved as demonstrated on echocardiogram.  The ejection fraction has been no less than 55 percent, including during this initial period prior to April 26, 2011.  Moreover, there was no evidence of acute congestive heart failure during this initial period.  Hence, a rating higher than 30 percent is not warranted during this portion of the rating period on appeal.  38 C.F.R. § 3.104, DC 7005.

Most, indeed if not all, of these rating criteria are based on the results of objective testing (e.g., measurement of METs, ejection fraction, etc.), rather than mere lay opinion.  And it is only when, as here, the Veteran cannot perform exercise stress testing when the examiner, instead, is left to estimate the METs by other means.  The Board thus concludes the Veteran's service-connected heart disorder was no more than 30-percent disabling prior to April 26, 2011.  As the preponderance of the evidence is against this claim, there is no doubt to be resolved in his favor.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

By way of a statement dated in October 2011, which the Board received in November 2011, the Veteran said he disagreed with the effective date of the grant of the increase in the rating for his service-connected heart disability from 30 to 60 percent, only as of April 26, 2011, although he also indicated he agrees with this higher 60 percent rating (so is satisfied with it).

The pertinent criteria for the effective date of an award for an increase in compensation are found in 38 U.S.C.A. § 5110(b)(2) and 38 C.F.R. §§ 3.400(o)(1) and (o)(2).  According to this statute and regulation, an effective date for a claim for increase may be granted prior to the date of claim if it is factually ascertainable that an increase in disability had occurred within one year from the date of claim.  38 U.S.C.A. § 5110(b)(2) ; 38 C.F.R. §§ 3.400(o)(1) and (2). 

Thus, according to Harper v. Brown, 10 Vet. App. 125, 126 (1997), three possible effective dates may be assigned depending on the facts of the particular case:

(1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); 

(2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or 

(3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)). 


So determining the appropriate effective date for an increased rating under the effective date regulations involves an analysis of the evidence to determine (1) when a claim for an increased rating was received and, if possible, (2) when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).  See also Gaston v. Shinseki, 605 F.3d 979 (Fed. Cir. May 20, 2010) (explaining the legislative history of 38 U.S.C.A. § 5110(b)(2) was to provide Veterans with a 
one-year grace period for filing a claim following an increase in the severity of a service-connected disability).

Here, though, the Veteran's service-connected heart disorder was first shown to have increased in severity at the April 26, 2011 VA compensation examination.  So under the circumstances presented, there simply is no basis for assigning an earlier effective date for the higher 60 percent rating because it was only as of that date that he met the requirements for this higher rating.  In other words, that was the date his entitlement to this higher rating arose.  See 38 C.F.R. § 3.400(o)(1) and Harper, supra.

Additional Considerations

Ordinarily, the VA Rating Schedule will apply unless there are exceptional or unusual factors that would render application of this schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to VA regulation, an extra-schedular rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  See also Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

According to the holding in Thun v. Peake, 22 Vet. App. 111 (2008); aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009), there is a three-step inquiry for determining whether a Veteran is entitled to an extra-schedular rating.

First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."

Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating. 

Here, though, with respect to the first prong of the Thun analysis, the evidence does not show such an exceptional disability picture that the available schedular evaluations for this heart disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's cardiac disability with the established criteria found in the rating schedule for this disability shows that the rating criteria reasonably describe and contemplate his disability level and symptomatology.  Indeed, virtually all of the symptoms he claims to experience are listed in the applicable DC 7005.  See also 38 C.F.R. § 4.1, indicating that, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See, too, Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the disability rating, itself, is recognition that industrial capabilities are impaired).  To the extent this heart disability, along with his other service-connected disabilities, may adversely impact his employability, so much so as to preclude it, this remains a consideration in determining whether he is entitled to a TDIU.  But if only considering this specific disability, it has not been shown there is the required marked interference with his employment - meaning above and beyond that contemplated by the schedular ratings assigned for this disability - namely, 30 percent prior to April 26, 2011, and 60 percent since.  The Board therefore has determined that referral of this claim for an extra-schedular rating for this disability, pursuant to 38 C.F.R. 3.321(b)(1), is not warranted.  Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).

IV.  Whether a Higher Rating has been Warranted for the Heart Disability 
since April 26, 2011

As noted above, in an October 2011 decision, the RO granted a higher 60 percent rating for the service-connected heart condition, effective April 26, 2011.  By way of a statement in support of claim (on VA Form 21-4138) dated in October 2011, the Veteran said he agreed with the 60 percent rating now assigned for this disability, but disagreed with the effective date of the grant of this increase.  In other words, he has withdrawn his appeal for a rating higher than 60 percent for this heart disability since April 26, 2011, the date of his VA compensation examination showing he now meets the requirements for this higher rating.

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204  (2011).  Withdrawal may be by the appellant or his or her authorized representative.  Id.  This Veteran has withdrawn his appeal for a rating higher than 60 percent for this heart disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration concerning this aspect of this claim. Accordingly, the Board does not have jurisdiction to review the appeal of this aspect of the claim and it is dismissed.


V.  SMC

In a May 2008 statement, the Veteran stated that he was severely ill and required aid and attendance for his Parkinson's disease, cancer, and other conditions.  He essentially contends that he should be awarded SMC because he is elderly and ill and was a POW during service.

Compensation at the aid and attendance rate is payable when the Veteran, due to service-connected disabilities, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l).  Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others. 

The following basic considerations are critical in determining the need for the regular aid and attendance of another person:  inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of the Veteran to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the Veteran from hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a). 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996) (eligibility for SMC by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met).  Moreover, it is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that a claimant is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.

To establish entitlement to SMC based on housebound status under 38 U.S.C.A. § 1114(s), the evidence must show the Veteran has a single service-connected disability evaluated as 100-percent disabling and an additional service-connected disability, or disabilities, evaluated as 60 percent or more disabling that is separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems; or the Veteran has a single service-connected disability evaluated as 100-percent disabling and due solely to service-connected disability, or disabilities, the Veteran is permanently and substantially confined to his or her immediate premises.  38 C.F.R. § 3.350(i). 

At an April 2011 VA examination performed to determine whether the Veteran was in need of aid and attendance or housebound, the examiner indicated the claims file was reviewed to assist in making this determination.  The Veteran lived with his wife in a two-story house.  He was independent for all activities of daily living.  His wife cooked and did the house duties.  He reported that his hand and leg tremors had worsened lately and caused functional impairment; he was continuing to receive treatment from private doctors for his Parkinson's disease.  The examiner indicated the Veteran had dizziness weekly, but less than daily, had moderate short-term memory loss, and imbalance occasionally affected the ability to ambulate.  The examiner indicated the Veteran's Parkinson's disease and advanced age affected his ability to protect himself from his daily environment.  He could perform all self-care functions, however.

On examination, he had a shuffling gait and was frail and stooped.  He could walk without the assistance of another person for up to a few hundred yards.  He did not need an aid for ambulation.  He needed company to go outside due to the risk of falls due to Parkinson's disease.  His functional impairments were permanent.  He did not have best corrected vision 5/200 or worse in both eyes.  He had normal weight-bearing.  He had some difficulty standing up from a chair.  His balance was normal.  He had left leg resting tremor.  The diagnoses were hypertensive vascular disease, coronary artery disease, Parkinson's disease, and moderate aortic regurgitation.  The examiner opined that the Veteran was not housebound and not in need of aid and attendance on account of his service-connected heart or intestinal conditions.  However, he was housebound on account of his non-service-connected Parkinson's disease.

The Veteran's service-connected disabilities are his heart disorder (which, as mentioned, since April 26, 2011 has been rated as 60-percent disabling), arterial hypertension (10-percent disabling), Trichuris Trichiura (0 percent), and history of amebic dysentery (also 0 percent).  So the combined rating for these disabilities is 60 percent, see 38 C.F.R. § 4.25, and he does not at present have a total disability rating - including on the basis of unemployability, although his potential entitlement to a TDIU is still at issue.  He therefore does not have a single service-connected disability rated as 100-percent disabling, let alone an additional service-connected disability, or disabilities, separately evaluated as 60-percent or more disabling, and thus does not meet the schedular criteria for SMC under 38 U.S.C.A. § 1114(s).  Indeed, as it stands, even if a TDIU is later granted on remand by the Director of Compensation and Pension Service, it can only be on an extra-schedular basis under 38 C.F.R. § 4.16(b) because the Veteran does not otherwise have sufficient ratings to receive a TDIU under § 4.16(a).  And even though this potential grant of a TDIU, albeit on this extra-schdular basis, in turn could be considered a total disability rating for purposes of housebound benefits under Bradley v. Peake, 22 Vet. App. 280 (2008), he still does not have an additional service-connected disability, or disabilities, separately evaluated as 60-percent or more disabling.  

So the disposition of this SMC claim is not "inextricably intertwined" with the disposition of his still pending claim for a TDIU.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (indicating claims are "inextricably intertwined" when they are so closely tied together that a final decision concerning one of the claims cannot be rendered until a decision on the other).  See also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996); Hoyer v. Derwinski, 1 Vet. App. 208 (1991); and Holland v. Brown, 6 Vet. App. 443, 446 (1994) (collectively indicating that these types of claims should be considered concurrently to avoid piecemeal adjudication of claims with common parameters).

Moreover, the competent evidence of record does not demonstrate the Veteran is permanently and substantially confined to his immediate premises due solely to service-connected disabilities.  In fact, to the contrary, the April 2011 VA examiner specifically opined that the Veteran's non-service-connected Parkinson's disease renders him housebound.  Consequently, the criteria for SMC  based on housebound status also are not met, and the claim must be denied in this regard as well.

The medical evidence also does not reflect that the Veteran's service-connected disabilities have rendered him unable to dress or undress himself, to keep himself ordinarily clean and presentable, to feed himself, to attend to the wants or nature, or that his service-connected disabilities require the need of adjustment of any special prosthetic or orthopedic appliance or result in other incapacity that requires care or assistance on a regular basis to protect him from hazards or dangers incident to his daily environment.  The evidence also does not reflect that he has a condition that, through its essential character, actually requires that he remain in bed.  Hence, the Board finds that the evidence reflects that his service-connected disabilities do not cause him to be permanently bedridden or so helpless as to be in need of regular aid and attendance.  Consequently, the criteria for SMC based on the need for the regular aid and attendance of another person are not met.  See 38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350(b), 3.352(a).

Under these circumstances, the Board finds that the claim for SMC based on the need for aid and attendance or on account of being housebound status must be denied.  In reaching this conclusion, the Board has considered the potential applicability of the benefit-of-the-doubt doctrine.  However, as the most probative evidence is against the claim, the benefit-of-the-doubt doctrine is inapplicable.  See 38 U.S.C.A § 5107(b); 38 C.F.R. § 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

The claim for service connection for IBS is denied.

The claim for service connection for an acquired psychiatric disorder is denied.

The claim for an initial rating higher than 30 percent for the service-connected heart disorder prior to April 26, 2011 is denied.

The appeal for a rating higher than 60 percent for this service-connected heart disorder since April 26, 2011 is dismissed (as withdrawn).

The claim for SMC based upon the purported need of regular aid and attendance or on account of being housebound is denied.


REMAND

Although the Veteran has at least one service-connected disability rated as 
60-percent disabling, namely, his heart disorder, the combined rating when also considering his other service-connected disabilities is not at least 70 percent.  Instead, it is just 60 percent.  See 38 C.F.R. §  4.25.  Hence, at least presently, he cannot receive a TDIU under 38 C.F.R. § 4.16(a).  There remains the possibility, however, of receiving a TDIU on an extra-schedular basis under the alternative provisions of § 4.16(b) if it is established he is indeed incapable of obtaining and maintaining substantially gainful employment on account of his service-connected disabilities.  So the finding of unemployability, alone, is reason enough to grant this benefit.

The Board is precluded from assigning a TDIU on this special alternative basis, in the first instance, having instead to refer the matter to the Under Secretary for Benefits or the Director of Compensation and Pension Service for this initial consideration.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In determining whether a Veteran is entitled to a TDIU, consideration is given to his level of education, special training, and previous work experience, but not to his age or impairment caused by disabilities that are not service connected.  See 38 C.F.R. §§ 3.340 , 3.341, 4.15, 4.16, 4.18, 4.19.  For VA purposes, the term unemployability is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment", noting the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.

But as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

Turning back now to the facts of this particular case.  The Veteran has not been employed full-time since January 1990, so for more than 20 years, when he retired from his job as a minister/pastor.  There is a substantial body of evidence in the file indicating his Parkinson's disease, which is not a service-connected disability, is causing the most significant functional and occupational impairment.  See November 2008 VA psychiatric examination report.  In fact, in his initial December 2007 TDIU application (on VA Form 21-8940), he listed his Parkinson's disease, Alzheimer's disease, and hypertension as preventing him from working.  So, of these three disabilities he listed, only the hypertension is service connected.  Service connection since has been additionally established, however, for his heart disorder (the atherosclerotic heart disease (ASHD) with coronary artery disease (CAD), etc.), apart from his arterial hypertension.  Hence, there is now additional service-connected disability to consider in determining whether he is unemployable on account of said disability.

The Veteran indicated he worked as a minister at a church on a full-time basis from 1975 until retiring in 1990.  He also said he did not leave that job because of his disability, but he believes nonetheless that he is now too disabled to work because of the severity of his service-connected disabilities, so unable to return to work even if so inclined.  He completed college.

In another TDIU application (VA Form 21-8940) filed in September 2008, the Veteran said he was unable to work due to his hypertension, heart condition, Parkinson's disease, prostate cancer, anxiety disorder, IBS, stomach condition, and intestinal condition.  He also said he had left his last job because of his disability (contradicting his statement in his December 2007 claim).

On VA psychiatric examination in May 1996, the Veteran reported that he had worked as a minister of a church and retired after 23 years.  By a letter dated in July 2007, a private physician, Dr. R., noted the Veteran had multiple disabilities including coronary artery disease and Parkinson's disease, and that he was "totally disabled for doing his basic daily life care."

At a January 2008 VA intestines examination, the examiner indicated the Veteran's unemployability was due to other conditions (i.e., not due to the inactive, resolved amebic dysentery and Trichuriasis).  At a March 2010 VA intestines examination, the examiner diagnosed inactive Trichuris trichiura and amebic dysentery, and opined that this condition had no significant effect on the Veteran's occupational abilities.  

At an April 2011 VA cardiac examination, the examiner opined that the Veteran's service-connected cardiac condition caused moderate impairment from obtaining or maintaining gainful employment.  At an April 2011 VA examination performed to evaluate his ability to obtain or maintain employment, the examiner noted the Veteran's service-connected arteriosclerotic heart disease/hypertensive vascular disease "as likely as not precluded him from obtaining or maintaining substantially gainful employment that is commensurate with his level of education, prior work experience and training."  This examiner further indicated the Veteran's service-connected intestinal conditions were unlikely to preclude him from obtaining and maintaining substantially gainful employment that is commensurate with his level of education, prior work experience and training.

As the AMC acknowledged in its October 2011 memorandum, the issue of entitlement to a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b) has been raised.  But, as mentioned, the Board is precluded by law from assigning an extra-schedular rating in the first instance.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The April 2011 VA cardiac examiner has concluded the Veteran as likely as not is incapable of obtaining and maintaining substantially gainful employment that is commensurate with his level of education, prior work experience and training, even if only considering the severity of his service-connected arteriosclerotic heart disease/hypertensive vascular disease.  So even if one excludes the preclusive effect his Parkinson's disease has on his employability, there apparently according to this VA examiner still is sufficient disability stemming from the Veteran's military service (i.e., service connected) to prevent employment.   The AMC found, and the Board concurs, that the issue of entitlement to a TDIU on an extra-schedular basis (38 C.F.R. § 4.16(b)) has been raised.  However, as this issue has not yet been referred to the Director of the VA Compensation and Pension Service, the Board does not have jurisdiction to consider it in the first instance.  See Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board, therefore, is referring this TDIU claim for this special consideration.

Accordingly, this claim is REMANDED for the following additional development and consideration:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Refer this TDIU claim to the Director of Compensation and Pension Service or other appropriate authority for consideration of whether the Veteran is entitled to this benefit on an extra-schedular basis pursuant to the provisions of 38 C.F.R. § 4.16(b).  This referral is mandatory, although the decision of whether to actually award an extra-schedular rating remains to be decided by the Director of C&P Service or designee.

2.  If this claim is not granted to the Veteran's satisfaction, send him another SSOC and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of this remaining claim. 

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


